



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. MacDonald, 2013
    ONCA 295

DATE: 20130503

DOCKET: C54616

Laskin, Cronk and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

James MacDonald

Appellant

Lawrence D. Myers, Q.C and Jordan J. Allingham, for the
    appellant

Mabel Lai, for the respondent

Heard and released orally: April 25, 2013

On appeal from the decision of the Summary Convictions
    Appeal Court dated October 4, 2011 by Justice Alan W. Bryant of the Superior
    Court of Justice, dismissing the appeal from the sentence imposed on July 9,
    2010 by Justice R.W. Rogerson of the Ontario Court of Justice.

ENDORSEMENT

[1]

We are persuaded that the proposed appeal raises a question of law.  The
    question is did the sentencing judge consider whether the public interest could
    be served by a conditional discharge.

[2]

Accordingly, we grant leave to appeal sentence.

[3]

The appellant was a youthful offender, 20 years old when he committed
    this offence.  The sentencing judge found  and it was not challenged on appeal
     that a conditional discharge was in the appellants best interest.

[4]

Five years have passed since the date of the offence.  We have the
    benefit of material relevant to the appellants circumstances and behaviour,
    which was not before the sentencing judge.  All of this material is positive. 
    In particular:

·

The appellant has agreed to
    compensate the victim for his injuries and, in so doing, has recognized his
    responsibilities to the victim.

·

The appellant has complied with the terms of his probation
    without incident.

·

The appellant has paid the fines imposed.

·

The appellant has successfully completed two years of medical
    school in British Columbia.

[5]

In these circumstances, it is not contrary to the public interest to
    grant a conditional discharge.  Indeed, it would not be in the public interest
    to put a road block in the way of the appellants professional career.

[6]

Leave to appeal sentence is granted, the appeal is allowed and the
    sentence is varied to one of a discharge, conditional on the payment to the
    victim of the amount of compensation agreed to by the appellant.

John Laskin J.A.

E.A. Cronk J.A.

Alexandra Hoy J.A.


